UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2016 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-55573 OCEAN THERMAL ENERGY CORPORATION (Exact name of registrant as specified in its charter) Delaware 80-0968237 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 800 South Queen Street, Lancaster, PA17603 (Address of principal executive offices, including zip code) (717) 299-1344 (Registrant’s telephone number, including area code) n/a (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filer¨ Non-accelerated filero Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of November 11, 2016, issuer had 94,261,554 outstanding shares of common stock, par value $0.0001. TABLE OF CONTENTS Description Page PART I—FINANCIAL INFORMATION Item 1 Financial Statements Condensed Consolidated Balance Sheets (Unaudited) 3 Condensed Consolidated Statements of Operations (Unaudited) 4 Condensed Consolidated Statements of Cash Flows (Unaudited) 5 Notes to the Condensed Consolidated Financial Statements (Unaudited) 6 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3 Quantitative and Qualitative Disclosures about Market Risk 14 Item 4 Controls and Procedures 14 PART II—OTHER INFORMATION Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3 Defaults upon Senior Securities 16 Item 6 Exhibits 17 Signature 18 2 PART I–FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS OCEAN THERMAL ENERGY CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS AS OF SEPTEMBER 30, 2, 2015 September 30, 2016 December 31, 2015 (Unaudited) (Restated) ASSETS Current Assets Cash and cash equivalents $ $ Subscription receivable - Prepaid expenses Other current assets - Total Current Assets Property and Equipment Property and equipment, net Assets under construction Property and Equipment, net Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Accounts payables and accrued expense $ $ Current portion - capital lease obligation - Notes payable - related party, net Notes payable, net Convertible note payable, net - Total Current Liabilities Notes payable - related party, net Notes payable, net Convertible note payable, net - Total Liabilities Commitments and Contingencies (see Note 10) Stockholders' deficit Preferred Stock, $0.0001 par value; 20,000,000 shares authorized, 0 and 0 shares issued and outstanding, respectively - - Common stock,$0.0001 par value; 200,000,000 shares authorized, 94,161,552 and 82,623,066 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit Total Stockholders' Deficiency Total Liabilities and Stockholders' Deficit $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 OCEAN THERMAL ENERGY CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ended For the Nine Months Ended September 30, September 30. Operating Expenses Salaries and wages $ Professional fees General and administrative Impairment of assets under construction - - Total Operating Expenses Operating Loss Other Expenses Interest Expense Total Other Expense Net Loss $ Total basic and diluted loss per common share $ Basic and diluted weighted-average common shares outstanding The accompanying notes are an integral part of these condensed consolidated financial statements. 4 OCEAN THERMAL ENERGY CORPORATIONAND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the Nine Months Ended September 30, 2016 2015 Cash Flows From Operating Activities: Net loss $ $ Adjustments to reconcile net loss to net cash used in operating activities: Depreciation Impairment of assets under construction - Stock issued for services Options issued for services - Stock issued for interest - Stock issued for compensation - Amortization of note payable discounts Changes in assets and liabilities: Other current assets - Prepaid expenses Accounts payable Accrued expenses Net Cash Used In Operating Activities Cash Flow From Investing Activities: Assets under construction Net Cash Used In Investing Activities Cash Flows From Financing Activities: Repayment of notes payable - related party Proceeds from notes payable - related party Proceeds from convertible note payable - Proceeds from issuance of common stock, net of subscription receivable Repayment of capital lease Net Cash Provided by Financing Activities Net decrease in cash and cash equivalents Cash and cash equivalents at beginning of year Cash and Cash Equivalents at End of Period $ $ Supplemental disclosure of cash flow information Cash paid for interest expense $ $ Supplemental disclosure of non-cash investing and financing activities: Accrued interest on related party note converted to common stock $ $ - Exercise of warrant in lieu of repayment of related-party note payable $ $ - Debt discount on related-party note payable and extension of warrants $ $ - The accompanying notes are an integral part of these condensed consolidated financial statements. 5 OCEAN THERMAL ENERGY CORPORATION AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements (Unaudited) Note 1:Basis of Presentation The condensed consolidated financial statements include the accounts of the Company and our wholly owned subsidiaries. Intercompany accounts and transactions have been eliminated in consolidation. In the opinion of management, our financial statements reflect all adjustments that are of a normal recurring nature necessary for presentation of financial statements for interim periods in accordance with U.S. generally accepted accounting principles (GAAP) and with the instructions to Form 10-Q in Article 10 of SEC Regulation S-X. The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities at the date of our financial statements, and the reported amounts of revenue and expenses during the reporting periods. Actual results could differ from those estimates. As used in this report, the terms “we,” “us,” and “our” mean Ocean Thermal Energy Corporation and our subsidiaries, unless the context indicates otherwise. We condensed or omitted certain information and footnote disclosures normally included in our annual audited financial statements, which we prepared in accordance with GAAP. The operating results for the three and nine months ended September 30, 2016, are not necessarily indicative of the results to be expected for the year. Our interim financial statements should be read in conjunction with our report on Form 10/A No. 2 filed on July 27, 2016, and our quarterly report on Form 10-Q for the quarter ended June 30, 2016. Note 2:Going Concern The accompanying unaudited condensed consolidated financial statements have been prepared on the assumption that we will continue as a going concern. As reflected in the accompanying condensed consolidated financial statements, we had a net loss of $4,996,835 and used $1,460,693 of cash in operating activities for the nine months ended September 30, 2016. We had a working capital deficiency of $8,129,902 and a stockholders’ deficit of $7,697,846 as of September 30, 2016. These factors raise substantial doubt about our ability to continue as a going concern. Our ability to continue as a going concern is dependent on our ability to increase sales and obtain external funding for our project development. The financial statements do not include any adjustments that may result from the outcome of this uncertainty. Note 3:Income Taxes No income tax expense was recognized for the three- and nine-month periods ended September 30, 2016 and 2015, due to net losses being incurred in these periods. We are subject to audit by the Internal Revenue Service, various states, and foreign jurisdictions for the prior three years. There has not been a change in our unrecognized tax positions since December31, 2015, and we do not believe there will be any material changes in our unrecognized tax positions over the next 12 months. Our policy is to recognize interest and penalties accrued on any unrecognized tax benefits as a component of income tax expense. We do not have any accrued interest or penalties associated with any unrecognized tax benefits, and no interest expense related to unrecognized tax benefits was recognized during the nine months ended September 30, 2016. 6 Note 4:Fair Value of Financial Instruments The accounting standard for fair value measurements provides a framework for measuring fair value and requires expanded disclosures regarding fair value measurements. Fair value is defined as the price that would be received for an asset or the exit price that would be paid to transfer a liability in the principal or most advantageous market in an orderly transaction between market participants on the measurement date. The accounting standard establishes a fair value hierarchy that requires an entity to maximize the use of observable inputs, where available. The following summarizes the three levels of inputs required as well as the assets and liabilities that we value using those levels of inputs. ● Level 1: Unadjusted quoted prices in active markets for identical assets and liabilities. ● Level 2: Observable inputs other than those included in Level 1. For example, quoted prices for similar assets or liabilities in active markets or quoted prices for identical assets or liabilities in inactive markets. ● Level 3: Unobservable inputs reflecting management’s own assumptions about the inputs used in pricing the asset or liability. A review of fair value hierarchy classifications is conducted on a quarterly basis. Changes in the observability of valuation inputs may result in a reclassification for certain financial assets or liabilities. We did not have any significant nonfinancial assets or nonfinancial liabilities that would be recognized or disclosed at fair value on a recurring basis as of September 30, 2016, nor did we have any assets or liabilities measured at fair value on a nonrecurring basis to report in the first nine months of 2016. Note 5:Net Loss per Common Share Basic earnings per share is computed by dividing the net income applicable to common shares by the weighted average number of common shares outstanding. We recorded a net loss for each of the three- and nine-month periods ended September 30, 2016 and 2015, so there are no diluted earnings per share calculated for those periods. Basic and diluted earnings per share were essentially the same for all periods presented. We had 16,112,210 and 22,878,360 shares issuable upon the exercise of warrants and options and 205,667 shares issuable upon the conversion of green energy bonds and notes that were not included in the computation of dilutive loss per share because their inclusion is antidilutive for the interim periods ended September 30, 2016 and 2015, respectively. Note 6:Recent Accounting Pronouncements In August 2016, the Financial Accounting Standards Board issued Accounting Standard Update 2016-15, Statement of Cash Flows (Topic 230): Classification of Certain Cash Receipts and Cash Payments. Historically, there has been a diversity in practice in how certain cash receipts/payments are presented and classified in the statement of cash flows under Topic 230. The purpose of the update is to reduce the existing diversity in practice by clarifying the presentation of certain types of transactions. The amendments in this update are effective for public business entities for fiscal years beginning after December 15, 2017, and interim periods within those fiscal years. Early adoption is permitted. We note that this guidance applies to our reporting requirements and will implement the new guidance accordingly. 7 We have reviewed all recently issued, but not yet adopted, accounting standards in order to determine their effects, if any, on our consolidated results of operations, financial position, and cash flows. Based on that review, we believe that none of these pronouncements will have a significant effect on current or future earnings or operations. Note 7:Business Segments We conduct operations in various foreign jurisdictions that use our technology. Our segments are based on the location of their operations. The U.S. territories segment consists of operations in the U.S. Virgin Islands and Guam; the Bahamas segment consists of operations specific to the Bahamas; and the other segment currently consists of operations in the Cayman Islands. Direct revenues and costs, depreciation, depletion, and amortization costs, general and administrative costs, and other income directly associated with their respective segments are detailed within the following discussion. Identifiable net property and equipment are reported by business segment for management reporting and reportable business segment disclosure purposes. Current assets, other assets, current liabilities, and long-term debt are not allocated to business segments for management reporting or business segment disclosure purposes. Reportable business segment information for the nine months ended September 30, 2016, and as of September 30, 2016, is as follows (in thousands): U.S. Territories Bahamas Other Non-Segmented Total Nine months ended September 30, 2016: Revenues $ Net loss (4,997)(1) (4,997) As of September 30, 2016: Assets under construction 49 1,075 Additions to assets under construction 78 26 104 Nonsegmented reconciling items for the first nine months include $2,470 of operating costs and $2,527 of interest expense. Reportable business segment information for the nine months ended September 30, 2015, and as of September 30, 2015, is as follows (in thousands): U.S. Territories Bahamas Other Non-Segmented Total Nine months ended September 30, 2015: Revenues $ Net loss As of September 30, 2015: Assets under construction 49 971 Additions to assets under construction 137 Nonsegmented reconciling items for the first nine months include $4,212 of operating costs and $593 of interest expense. 8 Note 8: Notes Payable The following convertible note and notes payable were outstanding at September 30, 2016: Principal at Discount at Carrying Amount Date of Maturity September 30, September 30, at September 30, Related Party Non Related Party Issuance Date Interest Rate Original Principal Current Long-Term Current Long-Term 02/03/12 02/03/17 10.00% $- $- $- $- 08/15/13 10/31/23 10.00% - - 12/31/13 12/31/15 8.00% - 04/16/14 04/30/19 9.86% - 05/09/14 04/30/19 9.86% - 05/28/14 04/30/19 9.86% - 04/01/14 01/31/17 10.00% - 07/21/14 12/31/19 9.86% - 08/18/14 12/31/19 7.86% - 12/22/14 03/31/15 12.00% - 12/26/14 12/26/15 12.00% - - 04/09/15 04/09/17 10.00% - - Total Note 9: Stockholders’ Equity Common Stock For the nine months ended September 30, 2016, individuals exercised Series E warrants to purchase 1,380,000 shares of common stock at a price of $0.50 per share for cash totaling $690,000. These warrants were related to the Broadband Network Affiliates, Inc. (“BBNA”) merger. Individuals also exercised Series D warrants to purchase 355,666 shares of common stock at a price of $0.75 per share for cash totaling $236,750 and a subscription receivable of $30,000. The subscription receivable was collected on October 21, 2016. These warrants were also related to BBNA merger. For the nine months ended September 30, 2016, we issued 1,115,529 shares of common stock for services performed with a fair value of $948,200 ($0.85 per share). The note holder exercised a warrant to purchase 8,000,000 shares of common stock with an exercise price of $0.25 in lieu of repayment of $2,000,000 of note payable. The note holder also converted $171,823 of accrued interest into 687,291 shares of common stock with a fair value of $584,197 ($0.85 per share). Warrants and Options The following table summarizes all warrants outstanding and exercisable for the period ended September 30, 2016: Warrants Number of Warrants Weighted Average Exercise Price Balance at December 31, 2015 Granted Exercised Balance at September 30, 2016 9 The following table summarizes all options outstanding and exercisable for the period ended September 30, 2016: Options Number of Options Weighted Average Exercise Price Balance at December 31, 2015 Balance at September 30, 2016 Note 10: Commitments and Contingencies From time to time, we are involved in legal proceedings and regulatory proceedings arising from operations. We establish reserves for specific liabilities in connection with legal actions that management deems to be probable and estimable. We are not currently a party to any proceeding, the adverse outcome of which would have a material adverse effect on our financial position or results of operations. Note 11: Related-Party Transactions For the nine months ended September 30, 2016, we paid rent of $45,000 to a company controlled by our chief executive officer under an operating lease agreement. During the nine months ended September 30, 2016, we repaid $5,000 on a loan, which now totals $1,756,000, to a company controlled by our chief executive officer. During 2015, a private venture fund, in which our chief executive officer is an officer and director, agreed to provide up to $1,000,000 in working capital. During the nine months ended September 30, 2016, the note holder agreed to amend the note to increase the working capital loan to up to $2,000,000, and we agreed to increase the warrant to up to 8,000,000 shares. For the nine months ended September 30, 2016, additional loans of $999,025 were made to us by the private venture fund, resulting in a principal balance of $2,000,000 and $171,823 in accrued interest. The note holder exercised a warrant to purchase 8,000,000 shares of common stock with an exercise price of $0.25 in lieu of repayment of $2,000,000 of the note payable. The note holder also converted $171,823 of accrued interest into 687,291 shares of common stock with a fair value of $584,197 ($0.85 per share). Note 12: Subsequent Events Subsequent to September 30, 2016, Series D warrants to purchase 100,000 shares of common stock were exercised at a price of $0.75 per share, for cash totaling $75,000. ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion should be read in conjunction with the unaudited condensed financial statements and notes to our financial statements included elsewhere in this report. This discussion contains forward-looking statements that involve risks and uncertainties. Actual results could differ materially from those anticipated in these forward-looking statements as a result of various factors discussed elsewhere in this report. 10 Certain information included herein contains statements that may be considered forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, such as statements relating to our anticipated revenues, gross margins and operating results, estimates used in the preparation of our financial statements, future performance and operations, plans for future expansion, capital spending, sources of liquidity, and financing sources. Forward-looking information involves important risks and uncertainties that could significantly affect anticipated results in the future, and accordingly, such results may differ from those expressed in any forward-looking statements made herein. These risks and uncertainties include those relating to our liquidity requirements; the continued growth of our industry; the success of marketing and sales activity; the dependence on existing management; the availability and cost of substantial amounts of project capital; leverage and debt service (including sensitivity to fluctuations in interest rates); domestic and global economic conditions; the inherent uncertainty and costs of prolonged arbitration or litigation; and changes in federal or state tax laws or the administration of such laws. Overview We develop projects for renewable power generation, desalinated water production, and air conditioning using our proprietary technologies designed to extract energy from the temperature differences between warm surface water and cold deep water. In addition, our projects provide ancillary products such as potable/bottle water and high-profit aquaculture, mariculture, and agriculture opportunities. We currently have no source of revenue, so as we continue to incur costs we are dependent on external funding in order to continue. We cannot assure that such funding will be available or, if available, can be obtained on acceptable or favorable terms. Our operating expenses consist principally of expenses associated with the development of our projects until we determine that a particular project is feasible. Salaries and wages consist primarily of employee salaries and wages, payroll taxes, and health insurance. Our professional fees are related to consulting, engineering, legal, investor relations, outside accounting, and auditing expenses. General and administrative expenses include travel, insurance, rent, marketing, and miscellaneous office expenses. The interest expense includes interest and discounts related to our loans and notes payable. Results of Operations Comparison of Three Months Ended September 30, 2016 and 2015 We had no revenue in the three months ended September 30, 2016 or 2015. During the three months ended September 30, 2016, we had salaries and wages of $0.28 million, compared to salaries and wages of $2.27 million during the same three-month period for 2015. During the third quarter of 2015, we issued stock with a fair value of $1.7 million to certain officers in accordance with the terms of their employment agreements. During the three months ended September 30, 2016 and 2015, we recorded professional fees of $0.76 million and $0.05 million, respectively. The 2016 increase is due primarily to $0.80 million of stock issued for consulting services. General and administrative expenses of $0.12 million during the three months ended September 30, 2016, is a 34% decrease compared to the same three-month period of the previous year, reflecting a reduction in our marketing and office expenses as our efforts were limited by capital restraints following the mid-2015 bankruptcy of the developer of the Baha Mar project. 11 Our interest expense was $1.82 million for the three months ended September 30, 2016, compared to $0.25 million for the same period of the previous year. Interest expense for the 2016 period includes $1.22 million of debt discount amortization. Comparison of Nine Months Ended September 30, 2016 and 2015 We had no revenue in the nine months ended September 30, 2016 or 2015. During the nine months ended September 30, 2016, we had salaries and wages of $0.91 million, compared to salaries and wages of $3.15 million during the same period of 2015. During the first nine months of 2015, we issued stock with a fair value of $1.72 million to certain officers in accordance with the terms of their employment agreements. During the nine months ended September 30, 2016 and 2015, we recorded professional fees of $1.22 million and $0.57 million, respectively. The 2016 increase is due primarily to $0.95 million of stock issued for consulting services. General and administrative expenses of $0.35 million during the nine months ended September 30, 2016, is a 29% decrease compared to the same nine-month period of the previous year, reflecting a reduction in our marketing and office expenses as our efforts were limited by capital restraints following the mid-2015 bankruptcy of the developer of the Baha Mar project. During the nine months ended September 30, 2015, we recognized a $6.98 million impairment expense associated with our write-off of previously capitalized costs for assets under construction associated with the Baha Mar project. Our interest expense was $2.53 million for the nine months ended September 30, 2016, compared to $0.59 million during the same period of 2015. Interest expense for the 2016 period includes $1.64 million of debt discount amortization. Liquidity and Capital Resources At September 30, 2016, we had negative working capital (current assets minus current liabilities) of $8.13 million, as compared to a working capital deficit of $5.73 million as of December 31, 2015, as we continued to incur project development costs without generating our own revenue and without sufficient external funding. In addition, our stockholders’ deficit was $7.70 million at September 30, 2016. Our operating activities used cash of $1.46 million during the first nine months of 2016, compared to net cash used of $1.27 million during the same period in 2015. We funded a significant portion of our net loss of $5.00 million by issuing stock to pay $0.95 million in compensation and consulting costs. Also, $1.64 million of this loss was attributable to amortization of note payable discounts. These noncash items reflect our reliance on borrowings at a discount, issuing stock in lieu of cash for compensation, and the increase in accounts payable and accrued expenses in order to meet the shortages of working capital required to fund our operations. Investing activities in the first nine months of 2016 used cash of $0.10 million, compared to $0.14 million in the same period for the prior year. During the first nine months of 2016, a smaller amount of expenses related to ongoing projects was capitalized when compared to the same period for 2015. This reflected the constraints on our available capital resources. 12 During the nine months ended September 30, 2016, our financing activities provided net cash of $1.92 million, compared to $1.14 million in the same period in 2015. A loan from a related party provided $1.0 million of cash in the first nine months of 2016, compared to $0.74 million from a related party in the same period of the prior year. In the first nine months of 2016, we received $0.96 million from the issuance of common stock compared to $0.74 million during the same period of the prior year. Our Capital Resources and Anticipated Requirements As noted above, at September 30, 2016, we had negative working capital (current assets minus current liabilities) of $8.13 million. We still have $1.3 million in warrants from the BBNA merger with an exercise price of $0.75 per share that can be issued to interested investors that we believe will provide adequate funding to meet our minimum requirements for the next 12 months, after giving effect to significant cost-cutting measures that we believe are feasible. If we are able to obtain external funding to do so, we would like to devote additional funding to our projects and supporting operations, and related administrative and project sales and development activities, during the next 12 months. We may also want to incur additional costs if we increase the nature and scope of our project development activities due to successful marketing and development efforts and increased available capital. This increased amount would include funding for the U.S. Virgin Islands project development expenses, such as the environmental impact assessment, bathymetry, and permitting and engineering fees associated with the design of the ocean thermal electrical conversion plant. We are advised that the Baha Mar project has been acquired by a new owner that is re-mobilizing to pay or otherwise resolve claims of creditors and move toward funding and re-commencing construction. If and when the resort opens for business, we estimate that we would need about $130.0 million additionally for construction costs associated with completing the construction of that project during the next 18 months. We will need external funding for all of these requirements. As the project proceeds toward completion, we expect to accelerate our efforts to arrange required project financing for our plant. Once the project financing has been arranged and closed, we anticipate receiving a project development fee and reimbursement of approximately $6.0 million. As in the past, we expect that we will seek external funding from the sale of secured or unsecured convertible promissory notes and the issuance of preferred or common stock. Secured promissory notes would likely be secured by a lien on our assets, particularly including our interest in the Baha Mar project, which would enable the holders of such notes to foreclose or execute on such assets and obtain possession and ownership of the encumbered assets to the exclusion of our shareholders. If we issue preferred stock, the holders of preferred stock would likely seek preferences on dividends and distributions on liquidation over the holders of common stock and other preferences and rights that would be superior to the rights of the holders of our common stock. If our efforts to obtain external funding through the sale of debt or equity securities or other means fail, we may seek additional loans from our principal stockholder, although it has made no commitment and has no obligation to provide such funding. Although we have budgeted amounts for planned project development, our actual expenditures will depend on amount of funds available to us. If we do not have sufficient funds to undertake all of our planned activities, we will prioritize our opportunities and limit our activities accordingly. Currently we anticipate that our U.S. Virgin Islands project will be our first priority. 13 Without revenue, we expect that our operating losses will continue during the next 12 months and thereafter until we develop, finance, and construct a project, which will likely be years in the future. We cannot assure that we will be able to obtain sufficient capital from external sources to continue. We may be forced, due to insufficient capital to continue a project, to sell all or a portion of one or more projects under development in an effort to salvage some financial recovery, notwithstanding the fact that we believe the project’s long-term potential is greater. Critical Accounting Policies A summary of our significant accounting policies is included in Note 1 of our Consolidated Financial Statements contained in our report on Form 10/A No. 2 filed on July 27, 2016. Critical accounting policies are those that may have a material impact on our financial statements and also require management to exercise significant judgment due to a high degree of uncertainty at the time the estimate is made. We believe the application of these accounting policies on a consistent basis enables us to provide financial statement users with useful, reliable, and timely information about our earnings results, financial condition, and cash flows. The preparation of financial statements in accordance with GAAP requires our management to make judgments, estimates, and assumptions regarding uncertainties that affect the reported amounts presented and disclosed in the financial statements. Our management reviews these estimates and assumptions, which are based on historical experience, changes in business conditions, and other relevant factors that it believes to be reasonable under the circumstances. In any given reporting period, actual results could differ from the estimates and assumptions used in preparing our financial statements. ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not applicable. ITEM 4. CONTROLS AND PROCEDURES Evaluation of Disclosure Controls and Procedures We maintain disclosure controls and procedures that are designed to ensure that information required to be disclosed by us, in the reports that we file or submit to the SEC under the Exchange Act, is recorded, processed, summarized, and reported within the periods specified by the SEC’s rules and forms and that information is accumulated and communicated to our management, including our principal executive and principal financial officer (whom we refer to in this periodic report as our Certifying Officer), as appropriate to allow timely decisions regarding required disclosure. Our management is responsible for establishing and maintaining adequate internal control over financial reporting. Our management evaluated, with the participation of our Certifying Officer, the effectiveness of our disclosure controls and procedures (as defined in Rule 13a-15(e) under the Exchange Act) as of September 30, 2016, pursuant to Rule 13a-15(b) under the Exchange Act. Based upon that evaluation, our Certifying Officer concluded that, as of September 30, 2016, our disclosure controls and procedures were not effective to provide reasonable assurance as of September 30, 2016, because certain deficiencies involving internal controls constituted material weaknesses, as discussed below. 14 Limitations on Effectiveness of Controls A system of controls, however well designed and operated, can provide only reasonable, and not absolute, assurance that the system will meet its objectives. The design of a control system is based, in part, upon the benefits of the control system relative to its costs. Control systems can be circumvented by the individual acts of some persons, by collusion of two or more people, or by management override of the control. In addition, over time, controls may become inadequate because of changes in conditions, or the degree of compliance with the policies or procedures may deteriorate. In addition, the design of any control system is based in part upon assumptions about the likelihood of future events. Management’s Report on Internal Control over Financial Reporting Our management is responsible for establishing and maintaining adequate internal control of over financial reporting as defined in Rule 13a-15(f) under the Exchange Act. We have assessed the effectiveness of those internal controls as of September 30, 2016, using the Committee of Sponsoring Organizations of the Treadway Commission (“COSO”) Internal Control—Integrated Framework (2013) as a basis for our assessment. Because of inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Therefore, even those systems determined to be effective can provide only reasonable assurance respecting financial statement preparation and presentation. Further, the design of a control system must reflect the fact that there are resource constraints, and the benefits of controls must be considered relative to their costs. A material weakness in internal controls is a deficiency in internal control, or combination of control deficiencies, that adversely affects our ability to initiate, authorize, record, process, or report external financial data reliably in accordance with accounting principles generally accepted in the United States of America such that there is more than a remote likelihood that a material misstatement of our annual or interim financial statements that is more than inconsequential will not be prevented or detected. Based on our evaluation of internal control over financial reporting, our management concluded that our internal control over financial reporting was not effective as of September 30, 2016. As of September 30, 2016, management identified the following material weaknesses: ● Control Environment—We did not maintain an effective control environment for internal control over financial reporting. ● Segregation of Duties—As a result of limited resources and staff, we did not maintain proper segregation of incompatible duties. The effect of the lack of segregation of duties potentially affects multiple processes and procedures. ● Entity Level Controls—We failed to maintain certain entity-level controls as defined by the framework issued by COSO. Specifically, our lack of staff does not allow us to effectively maintain a sufficient number of adequately trained personnel necessary to anticipate and identify risks critical to financial reporting. There is a risk that a material misstatement of the financial statements could be caused, or at least not be detected in a timely manner, due to lack of adequate staff with such expertise. 15 ● Access to Cash—One executive had the ability to transfer from our bank accounts. The material weaknesses identified did not result in the restatement of any previously reported financial statements or any other related financial disclosure, and management does not believe that the material weaknesses had any effect on the accuracy of our financial statements for the current reporting period. These weaknesses are continuing. Management and the board of directors are aware of these weaknesses that result because of limited resources and staff. Management has begun the process of formally documenting our key processes as a starting point for improved internal control over financial reporting. Efforts to fully implement the processes we have designed have been put on hold due to limited resources, but we anticipate a renewed focus on this effort in the near future. Due to our limited financial and managerial resources, we cannot assure when we will be able to implement effective internal controls over financial reporting. Changes in Internal Control over Financial Reporting There has been no change in our internal control over financial reporting during the three months ended September30, 2016, that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. PART II–OTHER INFORMATION ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS For the nine months ended September 30, 2016, individuals exercised Series E warrants to purchase 1,380,000 shares of common stock at a price of $0.50 per share for cash totaling $690,000. Individuals also exercised Series D warrants to purchase 335,666 shares of common stock at a price of $0.75 per share for cash totaling $236,750 and a subscription receivable of $30,000, which subsequently collected on October 21, 2016. These warrants were related to the Series E and Series D warrants that had been issued by pre-merger BBNA under Section 1145 of the Bankruptcy Code as part of a plan of reorganization implemented under Chapter 11 of the Bankruptcy Code. For the nine months ended September 30, 2016, we issued 1,115,529 shares of common stock to consultants for services performed with a fair value of $948,200 ($0.85 per share) The note holder exercised a warrant to purchase 8,000,000 shares of common stock with an exercise price of $0.25 in lieu of repayment of $2,000,000 of the note payable. The note holder also converted $171,823 of accrued interest into 687,291 shares of common stock with a fair value of $584,197 ($0.85 per share). Except as otherwise noted, the securities in these transactions were sold in reliance on the exemption from registration provided in Section 4(a)(2) of the Securities Act for transactions not involving any public offering. Each of the persons acquiring the foregoing securities was an accredited investor (as defined in Rule 501(a) of Regulation D) and confirmed the foregoing and acknowledged, in writing, that the securities must be acquired and held for investment. All certificates evidencing the shares sold bore a restrictive legend. No underwriter participated in the offer and sale of these securities, and no commission or other remuneration was paid or given directly or indirectly in connection therewith. The proceeds from these sales were used for general corporate purposes. 16 ITEM 3. DEFAULTS UPON SENIOR SECURITIES During 2013, we issued a note payable for $290,000 in connection with a reverse merger transaction. The outstanding balance for this note at September 30, 2016, was $130,000. We have determined that no further payment of principal or interest on this note should be made because the note holder failed to perform his underlying obligations giving rise to this note. As such, we are confident that if the note holder were to seek legal redress, his unlawful conduct would be revealed and a court would decide in our favor by either voiding the note or awarding damages sufficient to offset the note value. During 2014, we issued note payables of $300,000. Accrued interest totaled $63,908 and $36,000 as of September30, 2016 and December 31, 2015, respectively. As of September 30, 2016, the notes are in default. Due to the delay in opening of the Baha Mar Resort, our Baha Mar seawater air conditioning project’s financial closing was delayed causing us to default on the notes. We intend to repay the notes and accrued interest upon the project’s financial closing. ITEM 5. OTHER INFORMATION The information provided in Item 2 above is incorporated herein by this reference. ITEM 6. EXHIBITS The following exhibits are filed as a part of this report: Exhibit Number* Title of Document Location Item 31 Rule 13a-14(a)/15d-14(a) Certifications Certification of Principal Executive Officer and Principal Financial Officer Pursuant to Rule 13a-14 Attached. Item 32 Section 1350 Certifications Certification of Chief Executive Officer and Chief Financial Officer Pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Attached. Item 101 Interactive Data Interactive Data files Attached * All exhibits are numbered with the number preceding the decimal indicating the applicable SEC reference number in Item 601 and the number following the decimal indicating the sequence of the particular document. 17 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. OCEAN THERMAL ENERGY CORPORATION Date: November 14, 2016 By: /s/ Jeremy P. Feakins Jeremy P. Feakins Chief Executive Officer and Chief Financial Officer 18
